     Case 3:20-cv-00395-S Document 41 Filed 03/25/21               Page 1 of 4 PageID 315



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

JENNIFER RONDINELLI REILLY,                      §
                                                 §
        Plaintiff,                               §
                                                 §          Case No. 3:20-cv-395-S
v.                                               §
                                                 §
LOUDER WITH CROWDER LLC,                         §
                                                 §
        Defendant.                               §

     DEFENDANT’S MOTION TO STRIKE PLEADINGS AND DISQUALIFY COUNSEL

        Defendant Louder With Crowder LLC (“Defendant” or “LWC”) by and through its

undersigned counsel, files this Motion to Strike Pleadings and Disqualify Counsel (the “Motion”),

and respectfully states as follows:

                                        BACKGROUND

        On June 26, 2020, the Hon. Jesse M. Furman of the Southern District of New York entered

an Opinion and Order (hereinafter, the “Sanction Order”), that sanctioned Plaintiff’s lead counsel,

Richard Liebowitz (“Liebowitz”), for a wide array of misconduct. [See Dkt. 25, Sanction Order.]

        The Sanction Order stated that a copy of the Sanction Order would be sent to “the Court’s

Grievance Committee to take whatever action the Committee deems appropriate.” [Id. at 54.]

        On November 30, 2020 (the “Suspension Date”), the Southern District of New York

Grievance Committee suspended Liebowitz “from the practice of law before [the Southern District

of New York] pending final adjudication of the charges against [him]” (the “SDNY Suspension”).

Usherson v. Bandshell Artist Mgmt., No. 19-CV-6368 (JMF), 2020 WL 7028566, at *3 (S.D.N.Y.

Nov. 30, 2020) (quoting In re Richard Liebowitz, No. M-2-238, at 1-2 (S.D.N.Y. Nov. 30, 2020)).

Liebowitz has also been suspended or disbarred from the District of Colorado, Northern District




DEFENDANT’S MOTION TO STRIKE PLEADINGS AND DISQUALIFY COUNSEL                               PAGE 1
   Case 3:20-cv-00395-S Document 41 Filed 03/25/21                   Page 2 of 4 PageID 316



of California, and possibly other courts. See, e.g., Jamieson v. Hoven Vision LLC, No. 20-CV-

1122-WJM-KLM, 2020 WL 7043865, at *2 (D. Colo. Dec. 1, 2020) (“As stated above, Mr.

Liebowitz was disbarred by the Northern District of California. He is therefore no longer in good

standing and is ineligible to practice before this Court.”).

       To date, Liebowitz has not notified this Court of the SDNY Suspension or other

suspensions. Moreover, since the Suspension Date, Liebowitz has filed the following documents

with this Court on behalf of Plaintiff in this Case (collectively, the “Disqualified Filings”):

  Docket No.    Date         Description
 29             12/30/20     Plaintiff’s Response to Motion to Compel
 34             1/15/21      Reilly’s Motion for Partial Summary Judgment
 35             1/15/21      Reilly’s Memorandum in Support of Partial Summary Judgment
 36             1/15/21      Appendix in Support of Reilly’s Motion for Partial Summary
                             Judgment
 38             2/5/21       Reilly’s Brief in Opposition to Defendant’s Motion for Summary
                             Judgment

                                           ARGUMENT

       “In the Fifth Circuit, courts are obliged to stem unethical conduct taking place in any

proceeding before them. Therefore, a party may appropriately utilize a motion to disqualify to

inform the Court of a breach of ethical duties.” Duncan v. Merrill Lynch, Pierce, Fenner & Smith,

Inc., 646 F.2d 1020, 1028 (5th Cir. Unit B June 1, 1981).

       Local Rule 83.8(a) of this Court provides, “[a] member of the bar of this court is subject to

suspension or disbarment by the court under the following circumstances: if for any reason other

than nonpayment of dues, failure to meet continuing legal education requirements, or voluntary

resignation unrelated to a disciplinary proceeding or problem, an attorney loses, either temporarily

or permanently, the right to practice law before … any federal court.” LR 83.8(a)(1)(C).

       Consistent with Local Rule 83.8(a), this Court has previously enforced reciprocal discipline

on attorneys disbarred by other courts, noting that “[i]t is not uncommon that district courts


DEFENDANT’S MOTION TO STRIKE PLEADINGS AND DISQUALIFY COUNSEL                                     PAGE 2
   Case 3:20-cv-00395-S Document 41 Filed 03/25/21                 Page 3 of 4 PageID 317



generally impose discipline on members of their bar who are disciplined in another jurisdiction”

and “when a district court learns that a member of its bar has been subject to discipline by another

jurisdiction, the identical discipline is typically imposed.” See In re Smith, 123 F. Supp. 2d 351,

353-55 (N.D. Tex. 2000) (quotations omitted).

       The uncontroverted facts before the Court are that Liebowitz has been suspended from the

practice of law by at least one federal court and potentially many others. While Liebowitz has

notified this Court of the Sanction Order, he has not been forthcoming about the SDNY Suspension

or his other suspensions from federal courts.

       As a result of at least the SDNY Suspension, Mr. Liebowitz is subject to suspension or

disbarment in this Court under Local Rule 83.8(a). Because the Disqualified Filings were filed

when Liebowitz was not eligible to practice before this Court, they should be stricken from the

record. See Jamieson, 2020 WL 7043865, at *2 (striking pleadings due to Liebowitz’s ineligibility

to practice before the District of Colorado, which itself was caused by his disbarment from the

Northern District of California). Further, because Liebowitz is subject to suspension or disbarment

by this Court, he should be disqualified as counsel for Plaintiff going forward.

                                         CONCLUSION

       For the foregoing reasons, LWC respectfully requests that the Court (i) grant the Motion,

(ii) strike the Disqualified Filings from the Record, (iii) disqualify Liebowitz as counsel for his

failure to comply with Local Rule 83.8(a), and (iv) grant LWC such other and further relief as

appropriate.




DEFENDANT’S MOTION TO STRIKE PLEADINGS AND DISQUALIFY COUNSEL                                PAGE 3
   Case 3:20-cv-00395-S Document 41 Filed 03/25/21              Page 4 of 4 PageID 318



Dated: March 25, 2021                              Respectfully submitted,


                                                   PLATT CHEEMA RICHMOND PLLC

                                                   By: s/ Andrew Lin
                                                   Andrew Lin
                                                   Texas Bar No. 24092702
                                                   alin@pcrfirm.com
                                                   William S. Richmond
                                                   Texas Bar No. 24066800
                                                   brichmond@pcrfirm.com
                                                   1201 N. Riverfront Blvd., Suite 150
                                                   Dallas, Texas 75207
                                                   214.559.2700 Main
                                                   214.559.4390 Fax

                                                   COUNSEL FOR DEFENDANT


                            CERTIFICATE OF CONFERENCE

       On March 19, 2021, the undersigned counsel for Defendant conferred with Plaintiff’s lead
counsel, Richard Liebowitz, by telephone but could not reach an agreement.

                                                   s/ William S. Richmond
                                                   Bill Richmond

                               CERTIFICATE OF SERVICE

       The undersigned counsel for Defendant does certify that he served this pleading on all
counsel of record by electronic filing on March 25, 2021 through the CM/ECF system.

                                                   s/ Andrew Lin
                                                   Andrew Lin




DEFENDANT’S MOTION TO STRIKE PLEADINGS AND DISQUALIFY COUNSEL                            PAGE 4
